DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 1-14 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 

Claim 1.    Kawaguchi discloses a method (e.g., methods, 0003) comprises:
determining, by a computing device of a storage network, to migrate, data within an addressing set stored on a first storage unit of the storage network to a second storage unit of the storage network (e.g., integrated storage management can select a way to rebalance among a plurality of storage subsystems and the storage subsystem changes the assignment of resources and/or data according to the selection.  Examples include lending capacity between storage subsystems, online volume migration between storage subsystems, 0003; networks 400 and 401);

establishing, by the computing device, a virtual storage unit within the storage regarding the addressing set (e.g., internal RAID groups, para 0098; storage virtualization, 0002; RAID groups 112, Fig. 3 para 0078, 0086; A first data storing region of one of the first storage volumes is allocated from a first pool, 0004).

Kawaguchi does not disclose, but Ogihara discloses
	a plurality of encoded data slices (e.g., FIG. 4, the identifier of each slice in the logical volumes 60 and 70 is made up of a combination of a letter of "P" or "S" and numeric characters.  "P" indicates a primary slice, while "S" indicates a secondary slice.  The numeric characters following the letter indicate the segment number to which the slice belongs.  For example, the 
	plurality of encoded data slices and the addressing set (e.g., The logical volume configuration information storage unit 1a stores logical volume configuration information that indicates the correspondence relation between virtual storage areas of logical volumes and real storage areas in the storage units 4a, 5a, 6a, and 7a, para 0050),
	data access requests (e.g., accessing a real storage area based on the logical volume configuration information in response to an access request that specifies data in a virtual storage area, 0048).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of storage virtualization to rebalance storage subsystems as disclosed by Kawaguchi, and Yamamoto’s reliable data transfer between nodes that does not have affect data availability during data migration (0016), by receipt of service request from external application (0028, 0035), with Ogihara providing the benefit of rapid response to a user having inputted the access request when storage area has been changed (see Ogihara, 0054), for logical volume configuration information distribution (0002) when relation is changed between a virtual storage area and physical storage area of a storage unit (0013).

For claim 1, the prior art does not disclose the following limitations when viewed in combination with the other recited limitaitons:
, wherein the addressing set includes a plurality of storage network addresses corresponding to the plurality of encoded data slices, wherein data segments are dispersed storage error encoded into a plurality of sets encoded data slices in accordance with error encoding parameters, and wherein the plurality of sets encoded data slices include the plurality of encoded data slices;
temporarily, for use during the migration;
while migrating the plurality of encoded data slices:

directing, by the computing device, data access requests having a storage network address within the addressing set to the virtual storage unit;
processing, by the virtual storage unit, the data access requests in accordance with the tracked location of the plurality of encoded data slices, wherein the data access requests are processed in a one at a time manner; and
temporarily storing, by the virtual storage unit, data pertaining to the processed data access requests; and
when the migrating the plurality of encoded data slices is complete:
sending, by the computing device, a notification to the virtual storage unit that the migration is complete; and
coordinating, between the virtual storage unit and the second storage unit, an update of the second storage unit regarding the processed data access requests.

Claims 2-7 are allowed based on dependency from claim 1.

Claim 8. Kawaguchi discloses a computer readable memory comprises:  (e.g., FIG. 10 illustrates an example of the configuration of the integrated storage pool management server 300.  It includes a CPU 301, a system management interface 302, a memory 303, input devices 304, and a display 305.  The CPU 310 controls the server 300 by using the control programs and control tables in the memory 303, para 0093):
	a first memory element that stores operational instructions that, when executed by a computing device of a storage network, causes the computing device to:


a second memory element that stores operational instructions that, when executed by a computing device of the storage network, causes the computing device to: 
establish a virtual storage unit within the storage network regarding the addressing set (e.g., internal RAID groups, para 0098; storage virtualization, 0002; RAID groups 112, Fig. 3 para 0078, 0086; A first data storing region of one of the first storage volumes is allocated from a first pool, 0004);

Kawaguchi and Yamamoto do not disclose, but Ogihara discloses
	a plurality of encoded data slice; (e.g., FIG. 4, the identifier of each slice in the logical volumes 60 and 70 is made up of a combination of a letter of "P" or "S" and numeric characters.  "P" indicates a primary slice, while "S" indicates a secondary slice.  The numeric characters following the letter indicate the segment number to which the slice belongs.  For example, the primary slice of a first segment 61 is indicated by "P1", while the secondary slice is indicated by "S1", para 0079).
	
	a third memory element that stores operational instructions that, when executed by the virtual storage unit, causes the virtual storage unit to (e.g., The logical volume configuration information distribution apparatus 1 includes a logical volume configuration information storage unit 1a, para 0049; the logical volume configuration information update unit 1c changes the correspondence relation between virtual storage areas of logical volumes and real storage areas in storage units in the logical volume configuration information.  When the correspondence relation between virtual storage areas and real storage areas is changed, the logical volume configuration information transmission unit 1d refers to the access node list storage unit 1b.  Then, the logical volume configuration information transmission unit 1d acquires the identification information of the access nodes 2 and 3, para 0053).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the method of storage virtualization to rebalance storage subsystems as disclosed by Kawaguchi, and Yamamoto’s reliable data transfer between nodes that does not have affect data availability during data migration (0016), by receipt of service request from external application (0028, 0035), with Ogihara providing the benefit of rapid response to a user having inputted the access request when storage area has been changed (see Ogihara, 0054), for logical volume configuration information distribution (0002) when relation is changed between a virtual storage area and physical storage area of a storage unit (0013).

For claim 8, the prior art does not disclose the following limitations when viewed in combination with the other recited limitaitons:
wherein the addressing set includes a plurality of storage network addresses corresponding to the plurality of encoded data slices, wherein data segments are dispersed storage error encoded into a plurality of sets encoded data slices in accordance with error encoding parameters, and wherein the plurality of sets encoded data slices include the plurality of encoded data slices:
temporarily, for use during the migration;
direct data access requests having a storage network address within  addressing set to the virtual storage unit; and
direct data access requests having a storage network address outside the addressing set to the first storage unit: and
track location of the plurality of encoded data slices;
process the data access requests in accordance with the tracked location of the plurality of encoded data slices, wherein the data access requests are processed in a one at a time manner; and

a fourth memory element that stores operational instructions that, when executed by the computing device, causes the computing device to:
when the migrating the plurality of encoded data slices is complete:
send a notification to the virtual storage unit that the migration is complete; and
a fifth memory element that stores operational instructions that, when executed by the second storage unit and the virtual storage unit, causes the second storage unit and the virtual storage unit to:
when the migrating the data is complete:
coordinate an update of the second storage unit regarding the processed data access requests.

Claims 9-14 are allowed based on dependency from claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAUTAM SAIN/Primary Examiner, Art Unit 2135